Citation Nr: 1747174	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left arm intention tremors.  

2.  Entitlement to service connection for a recurrent headache disorder, to include migraine.  

3.  Entitlement to an initial rating in excess of 50 percent for panic disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 1990 and from July 1996 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for a panic disorder and assigned a 30 percent evaluation for that disability as of November 8, 2010; determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for left arm intention tremors and subsequently denied that claim on the merits; and denied service connection for migraine headaches.  

In his June 2013 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In July 2016, however, the appellant withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).

In September 2016, the Board reopened the Veteran's claim for entitlement to service connection for left arm intention tremors and remanded it and the other aforementioned issues for further development.

A July 2017 rating decision increased the evaluation for the Veteran's service-connected panic disorder to 50 percent as of November 8, 2010.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

As stated above, in September 2016, the Board remanded the issues of entitlement to service connection for left arm intention tremors and a recurrent headache disorder, to include migraines, for additional development, to include obtaining VA examinations and readjudicating these issues after such development was completed.  The requested examinations were completed in August 2017.  However, a supplemental statement of the case (SSOC) readjudicating the issues of entitlement to service connection based on the new evidence obtained was never issued.  In regards to the Veteran's claim for an initial rating increase for his service-connected panic disorder, the 2016 Board remand also requested a VA examination to be obtained.  An additional examination regarding the Veteran's panic disorder was performed in June 2017.  However, it does not appear that the RO considered this examination in rendering its July 2017 rating decision and July 2017 supplemental statement of the case.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998) (setting for requirements for issuing an SSOC, including for the purpose of consideration of additional material evidence). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the enumerated claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




